NOTE: This order is nonprecedential.

(ﬂutter! 5mm: Qtuurt of appeals
for the jfeheral @irwit

 

RICHARD L. ABRAMS,

Petitioner,

V.

SOCIAL SECURITY ADMINISTRATION,
Respondent.

 

201L317?

 

Petition for review of the Merit Systems Protection
Board in case no. CB7521080001-T-1.

 

ON MOTION

 

ORDER

The Association of Administrative Law Judges,- ap-
pearing in this petition as amicus curiae, moves for leave
to participate in oral argument.

Upon consideration thereof,

IT Is ORDERED THAT?"

The motion is deferred to the merits panel assigned to
hear this case. Copies of this order and the motion shall

be transmitted to the merits panel.

LO

ABRAMS v. SSA
FOR THE COURT

Mm' 2 T  Isl Jan Horbaly
Date Jan Horbaly
Clerk
cc: Peter B. Broida, Esq.
Elizabeth M. Hosford, Esq. “LED
D 1d J h W'll , E . “Fruity
8 ona osep 1 y sq “512%?ng P}: i
S ‘ JUL 2 7 2w
JAN HDHBAL‘I

CLERK